EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Raphael Chidubem on 23 December 2021.
The application has been amended as follows: 

Specification:
[0030] A magnetic filter bubble eye cap with a special absorbent/fabric in each hole 20, also shown in FIG. 6, is the final filtering stage 4. The cap 20 is attached to the filtering inter-exchangeable sections (stages 1 through 3). As shown by the exhaust emission flow arrows in FIG. 1, the exhaust flows through the filter sections to exit from the filter cap 20. The filter cap 20 is designed with small magnetic clamps 23, 22 that attach onto the inside 51 and outside 52 of the exhaust tailpipe 50. However, it should be noted that an external tailpipe gripping thumb screw may also be used in lieu of or in addition to small magnetic clamps 23, 22.




Claims:
14. (Currently Amended)	An emissions exhaust filtering system for an exhaust pipe for an on or off-road engine comprising: 
a plurality of filter sections 
a filter cap;
wherein the ball filter section includes a ball filter, wherein the ball filter includes a core and an outer layer;
wherein the outer layer comprises a surface having a plurality of spherically shaped indentions recessed into the outer layer. 

19. (Cancelled) 

20. (Cancelled) 

21. (Currently Amended)	The filtering system of claim 14, wherein the plurality of filter sections comprises a cone filter section and the cone filter section includes a cone filter, wherein the cone filter includes a filter stack comprising one or more layers to form a gas permeable layer that allows liquid to traverse the cone filter 

An emissions exhaust filtering system for an exhaust pipe for an on or off-road engine comprising: 
a plurality of filter sections, wherein the plurality of filter sections includes at least a cone filter section; and 
a filter cap;
wherein the cone filter section includes a cone filter, wherein the cone filter includes a filter stack comprising one or more layers to form a gas permeable layer that allows liquid to traverse the cone filter in a single direction;
wherein the filter stack comprises an inner cone layer, an outer cone layer, and a membrane therebetween. 

23. (Currently Amended)	The filtering system of claim 22, wherein at least one of the inner cone layer and the outer cone layer includes a plurality of openings to expose the membrane.  

25. (Currently Amended)	An emissions exhaust filtering system for an exhaust pipe for an on or off-road engine comprising: 
a plurality of filter sections, wherein the plurality of filter sections includes at least a cone filter section; and 
a filter cap;
wherein the cone filter section includes a cone filter, wherein the cone filter includes a filter stack comprising one or more layers to form a gas permeable layer that allows liquid to traverse the cone filter in a single direction;
wherein the cone filter section includes a cone filter section outer housing, and the cone filter section outer housing and the cone filter define a void therebetween, and the void includes a chemical & fluid-based mixture containing a biological absorbent;
wherein the biological absorbent is at least one of an algae and/or a nitrogen-fixing bacteria. 

27. (Currently Amended)	The filtering system of claim 14, wherein the plurality of filter sections comprises a grid filter section and the grid filter section includes a plurality of elongated tubes. 

30. (Currently Amended)	An emissions exhaust filtering system for an exhaust pipe for an on or off-road engine comprising: 
a plurality of filter sections, wherein the plurality of filter sections includes at least a double cone filter section; and 
a filter cap;
wherein 

Drawings
In light of the amendments to the specification, above, the drawings received on 2 November 2020 are accepted.

Allowable Subject Matter
Claims 14-18 and 21-33 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/AUDREY B. WALTER/Primary Examiner, Art Unit 3746